February 22, 1929. The opinion of the Court was delivered by
This is an appeal from a decree of his Honor Judge Rice. For a proper understanding of the case, the decree of Judge Rice will be reported. *Page 342 
There are five exceptions.
Chief Justice Gary, in the case of Hickson Lumber Co.v. Stallings, 91 S.C. 473, 74 S.E., 1072, uses this language: "It was incumbent on the appellant, to satisfy this Court, by the preponderance of the evidence, that his Honor, the presiding Judge, erred in his findings of fact," which he has failed to do. Also Leland v. Morrison, 92 S.C. 510,75 S.E., 889, Ann. Cas., 1914-B, 349; Simmons v. Pender,124 S.C. 506, 117 S.E., 731; Amick v. Wessinger, 125 S.C. 68,118 S.E., 32; Boozer v. Gunter, 127 S.C. 141,120 S.E., 749.
There is ample testimony to support the decree of Judge Rice.
All of the exceptions are overruled and judgment affirmed.
MESSRS. JUSTICES BLEASE, STABLER and CARTER concur.